DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 4, 6 and 14-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-3, 5 and 7-13 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election of Group I, drawn to composition(s) of matter, currently claims 1-13, in the reply filed on 11/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants have elected the following species in the reply filed 11/16/2022: 
	(a) a species of polymer with specificity: is “acid-ended (poly(pentadecalactone-co-nmethyldiethanolamine-co-sebacate) which is Formula I wherein R1 = R2 is a hydroxyl containing group; m = 7 (sebecate moiety), n = 13 (pentadecalactone moiety), Rx = methyl; Z = Z’ = oxygen; o = p = 2 (methyldiethanolamine moiety). Applicants continue “The species of Formula I are part of a polymer, and when R2 contains a terminal lactone, sebacic acid, or other moiety containing a hydroxyl group (-OH), the R2 containing a hydroxyl group reads on the [elected] species.”
	(b) a species of a therapeutic agent, a prophylactic agent or a diagnostic agent with specificity to the molecular structure is: a nucleic acid such as siRNA or an mRNA, as demonstrated in example.
	(c) a species of formulation of instant claim 12 is: an aqueous formulation for pulmonary administration, as demonstrated in example.
	(d) a species of a disease or condition to be treated: is pulmonary hypertension.
	Applicants further state that claims 1-5 and 7-20 read on the elected species. Applicants did not elect R1 and/or R2 as limited to the subject matter of claim 4, but rather R1 = R2 is a hydroxyl containing group, and state that: “The species of Formula I are part of a polymer, and when R2 contains a terminal lactone, sebacic acid, or other moiety containing a hydroxyl group (-OH), the R2 containing a hydroxyl group reads on the [elected] species.” And further that the polymer is “acid-ended (poly(pentadecalactone-co-nmethyldiethanolamine-co-sebacate)” The examiner notes that Applicants have not indicated what variables q, x and y are in Formula I or any variables in Formula II (claim 5), accordingly these variables are being read as defined in the claim.
	The examiner further notes that instant claim 10 recites “the agent is an inhibitor of PDGF-β” which is being read as an siRNA (i.e. silencing (si) RNA against platelet-derived growth factor beta (PDGF-β)). The Specification disclosing that: “The results indicate that orotracheally administered nanoparticles loaded with PDGF-β siRNA markedly attenuates hypoxia-induced lung macrophage PDGF-β expression, distal muscularization, PH, RVH and alveolar myofibroblast accumulation. These all demonstrate targeting lung macrophage-derived PDGF-β as a therapeutic strategy for PH.” (p. 5, lines 26-31). And further that: “ Examples demonstrate orotracheally administered large nanoparticles (400 nm in diameter) loaded with silencing (si) RNA against PDGF-β to mice. These nanoparticles are preferentially taken up by lung macrophages (of the total cells that take up nanoparticles, the percentage of cells that are macrophages are -95% in the bronchoalveolar lavage fluid and -85% in the residual lung following bronchoalveolar lavage). With orotracheal administration, the efficiency of PDGF-β silencing is high in lung macrophages (>85% knockdown) and can effectively prevent/abrogate hypoxia-induced pathological distal arteriole muscularization, pulmonary artery pressure and right ventricle hypertrophy.” (p. 6, lines 14-23).
The requirement is deemed proper and is therefore made FINAL.
	Claims 4, 6 and  14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022.
	The examiner acknowledges Applicants desire for rejoinder of withdrawn claims and points Applicants to MPEP 821.04 stating, in part, that: “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim […] In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention.”
Priority
	The U.S. effective filing date has been determined to be 07/28/2020, the filing date of the U.S. Provisional application No. 63/057,626.

Information Disclosure Statement
	No Information Disclosure Statements have been filed in the instant application. Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 7 are rejected as including broad and narrow ranges in the same claim. Particularly claim 1 recites “nanoparticles between 100 and 500 nm  average diameter, preferably between 200 and 400 nm” (lines 2-3); and claim 7 recites the polymer has a weight average molecular weight […] [that] is between about 2,000 Daltons and 20,000 Daltons, preferably between about 2,000 Daltons and about 10,000 Daltons, most preferably between about 2000 Daltons and about 7,000 Daltons.”
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “between 100 and 500 nm ”, and the claim also recites “between 200 and 400 nm” which is the narrower statement of the range/limitation; and claim 7 recites the broad recitation “between about 2000 and 20,000”, and the claim also recites “between about 2000 and 7000” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 1 is further rejected as being indefinite as the phrase "such as" (lines 1-2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 5 is rejected as being indefinite because the claim recites “the polymer has a structure of Formula II: [see claim for formula]” where claim 1 recites “a polymer having the formula [see claim for Formula I]”. However, Formula I and Formula II are different so it is not clear if instant claim 5 is redefining “Formula I” or including an additional different polymer of “Formula II”. Additionally, it is not clear what the variables R3 and R4 are well-defined, however, J1 and J2 “are independently linking moieties or absent” is not clear, and the remaining variables are undefined. If Applicants intend to further limit the polymer of Formula I by Formula II the claim should expressly state this (e.g. the polymer of Formula I has the structure of Formula II”) and if the remaining variables of Formula II are as in Formula II the claim should also expressly state this (i.e. n, m, o, p, x, y, q, Rx, Z, Z’, are as in Formula I). Appropriate clarification is required.
	Claims 2-3 an, 5 and 7-13 are rejected as depending from and doing nothing to clarify the above discussed issues.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over PRAKASHCHANDRA (IN-201302056-I3; published June, 2014) in view of SALTZMAN (US 2017/0121454; published May, 2017) and Ciuclan et al. (“Imatinib Attenuates Hypoxia-induced Pulmonary Arterial Hypertension Pathology via Reduction in 5-Hydroxytraptamine through Inhibition of Tryptophan Hydroxylase 1 Expression,” 2013; American Thoracic Society; American journal of respiratory and critical care medicine, Vol. 187, No. 1, pp. 78-89).
Applicant Claims
	Applicant claims a delivery formulation for selective delivery to pulmonary immune cells such as macrophages and monocytes comprising between 100 and 500 nm average diameter, preferably 200 and 400 nm, and comprising a polymer having the formula:

    PNG
    media_image1.png
    222
    745
    media_image1.png
    Greyscale

Where Applicants elected species is “acid-ended (poly(pentadecalactone-co-nmethyldiethanolamine-co-sebacate) which is Formula I wherein R1 = R2 is a hydroxyl containing group; m = 7 (sebecate moiety), n = 13 (pentadecalactone moiety), Rx = methyl; Z = Z’ = oxygen; o = p = 2 (methyldiethanolamine moiety). Applicants continue “The species of Formula I are part of a polymer, and when R2 contains a terminal lactone, sebacic acid, or other moiety containing a hydroxyl group (-OH), the R2 containing a hydroxyl group reads on the [elected] species.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            PRAKASHCHANDRA teaches dry powder inhalation of siRNA polyplexes in treatment of pulmonary arterial hypertension (see whole document), and more particularly  “dry powder for inhalation of siRNA polyplexes to treat pulmonary arterial hypertension. Modified polyethylenimine were synthesized by using polyethylenimine and Boe-amino acids. Modified polyethylenimines were then used to prepare siRNA polyplexes and which were then converted into dry powder for inhalation. In vitro cell line studies were carried out to find out the safety and efficacy of the formulations. ln vitro lung deposition studies and in vivo animal studies were also carried out to confirm the effectiveness of developed dry powder formulation in treatment of pulmonary arterial hypertension.” (abstract).
	PRAKASHCHANDRA teaches that: “Current treatments available in the market for pulmonary arterial hypertension (PAH) are expensive, difficult to deliver and more palliative than curative. These treatments may slow the progression of the disease but do not afford a cure. Advances in our understanding of cellular pathways implicated in PAH pathophysiology has revealed various targets that can be used in treatment of PAH. Platelet derived growth factor (PDGF) and basic fibroblast growth factor (FGF2) has been shown to play a very significant role in development of pulmonary arterial hypertension. Izikki et al. has shown endothelial FGF2 and PDGF as promising targets for new treatments against PAH.” [emphasis added] (p. 2, §Background of the Invention, lines 1-8).
	PRAKASHCHANDRA teaches that: “Post-transcriptional gene silencing by RNAi appears to be a promising new approach for the targeted inhibition of gene expression in cell culture and in vivo. It is also a cost-effective molecular biology tool for the determination of gene function, signaling pathway analysis, target validation shows tremendous potential for diagnostic and therapeutic applications. It also appears to be a new approach for producing gene-specific inhibition and knockouts, producing transgenic animal models, and designing new therapeutics for treatment of various diseases.” (paragraph bridging pp. 2-3).
	PRAKASHCHANDRA teaches that commonly used non-viral delivery vectors include lipids, polymers and peptides such as polyethylenimine (PEI), among others. And further that: “These nano-carriers used for siRNA delivery are advantageous in many ways that they (i) condense siRNA into nanosized particles (ii) protect siRNA from enzymatic degradation; (iii) facilitate cellular uptake; (iv) promote endosomal escape; (v) release siRNA into the cytoplasm where the RISC is located and (vi) show less toxicity. However, optimal delivery should be developed without compromising the gene silencing activity and specificity of siRNA. It has been shown that physicochemical properties of PEI are responsible for the observed transfection efficiency. With the aim of obtaining more efficient non-viral vectors for gene delivery, the structure of PEI has been modified. Most notably, second-generation polymers have been developed comprising of block and graft copolymers containing cationic and hydrophilic non-ionic components. Conjugation of specific amino acids with PEI can also be used to alter the structure of PEI in favorable manner so as to result in improved gene transfection efficiency and to overcome the problem associated with simple PEI.” (paragraph bridging pp. 3-4). 
	PRAKASHCHANDRA teaches that the “Use of a dry powder inhalation system is thought to result in a local targeted delivery of therapeutics with improved lung deposition, reduced dosing frequency, higher patient acceptance and adherence to long term therapy and an improvement of the quality of life of patients. These systems can be broadly classified into immediate release ( e. g. lactose-drug mixtures) and controlled release systems ( e.g. liposomes, micelles, nanoparticles, microparticles and lipopolyplex). Particulate nano-carriers can be used to improve the transfection efficiency of siRNA, reduce nuclease based degradation of siRNA, assist cellular internalization, reduce toxicity and better therapeutics targeting and delivery to lung.” (p. 5, 1st paragraph).
	PRAKASHCHANDRA teaches that the “Use of the RNAi therapy using siRNA is a good option to target FGF2 to cure the disease. For RNAi therapy to be effective in patients with pulmonary arterial hypertension, the specific siRNA to suppress the overexpression of FGF2 mRNA must be delivered effectively to endothelial cells of lungs using delivery system like Dry powder for inhalation. Specific delivery of siRNA will be a promising approach to treat P AH completely and will be helpful to patients suffering from it. Toxicity is the major limitation in the use of polyethylenimine and hence modification of polyethylenimine with Boe-amino acids can reduce the toxicity with improved transfection efficiency. Therefore, non-viral approaches, such as polymeric nanoparticles (polyplexes) appear more suited to repeated dosing. Additionally, to efficiently deliver siRNA to target cells, nanocarrier systems for pulmonary delivery would be advantageous providing targeted delivery along with higher transfection efficiency.” (p. 5, 2nd paragraph).
	PRAKASHCHANDRA claims a dry powder for inhalation comprising siRNA polyplexes using Boc-amino acid modified PEI, the siRNA polyplexes can provide effective cellular uptake and gene silencing to pulmonary endothelial cells for the effective treatment of PAH (claims 	1-7).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PRAKASHCHANDRA is that PRAKASHCHANDRA does not expressly teach polyplexes produced using the claimed polymer(s) including the size (100-500 nm); or the siRNA specific for silencing PDGF-β (instant claim 10).
	SALTZMAN teaches poly(amine-co-ester) polymers and nanoparticles produced from the same for drug deliver (see whole document). SALTZMAN teaches the polymers having the formula below:

    PNG
    media_image2.png
    203
    634
    media_image2.png
    Greyscale

wherein each occurrence of n is an integer from 1-30, each occurrence of m, o, and p is independently an integer from 1-20, and each occurrence of x, y, and q is independently an integer from 1-1000, and Z is O or NR', wherein R' is hydrogen, substituted or unsubstituted alkyl, or substituted or unsubstituted aryl. ([0017]-[0018]). And further that: “In certain embodiments, n is 14 (e.g., pentadecalactone, PDL), m is 7 (e.g., diethylsebacate, DES), o and p are 2 (e.g., N-methyldiethanolamine, MDEA).” ([0024])(elected species of polymer of Formula I/II).
	SALTZMAN teaches that “In some embodiments, the particles have a mean particle size from about 100 nm to about 300 nm, preferably from about 150 nm to about 275 nm.” ([0034]). And further that “In certain embodiments, the nanospheres, nanocapsules and nanoparticles have an average diameter of about 500 nm, 200 nm, 100 nm, 50 nm, 10 nm, or 1 nm. In some embodiments, the average diameter of the particles is from about 200 nm to about 600 nm, preferably from about 200 to about 500 nm.” ([0071])(instant claim 1, “nanoparticles between 100 and 500 nm”). 
	SALTZMAN teaches that “In some embodiments, the polymers can be used to form polymeric nanoparticulate polynucleotide carriers, referred to herein as polyplexes, which are effective for delivering the polynucleotides to cells in vitro and in vivo. The polyplexes have improved efficacy or reduced toxicity in vivo compared to other polynucleotide delivery approaches, enabling the polyplexes to be utilized in a broad range of therapeutic applications, for example, gene therapy. Typically, the polyplexes are less toxic and more efficient at transfecting polynucleotides when compared to a control, such as LIPOFECTAMINE 2000 or polyethylenimine (PEI).” [emphasis added]([0035]).
	SALTZMAN teaches that: “The polynucleotide can include a sequence that encodes a protein, a sequence that encodes a functional nucleic acid, or can itself be a functional nucleic acid, rRNA, or tRNA. Functional nucleic acids include, but are not limited to, antisense molecules, siRNA, miRNA, aptamers, ribozymes, triplex forming molecules, RNAi, and external guide sequences. In some embodiments, the polynucleotide includes an expression control sequence operably linked to a sequence encoding a protein, functional nucleic acid, rRNA, or tRNA. For example, the polynucleotide can be an expression vector.” ([0037]). And that “Gene expression can also be effectively silenced in a highly specific manner through RNA interference (RNAi).” ([0201]). And further that: “ Short Interfering RNA (siRNA) is a double stranded RNA that can induce sequence-specific post-transcriptional gene silencing, thereby decreasing or even inhibiting gene expression. In one example, an siRNA triggers the specific degradation of homologous RNA molecules, such as mRNAs, within the region of sequence identity between both the siRNA and the target RNA.” ([0202]-[0203]).
	SALTZMAN teaches drug delivery includes “administered to the nasal or pulmonary system […] The particles may be administered as a dry powder, as an aqueous suspension (in water, saline, buffered saline, etc.) […].” [emphasis added]([0324])(elected species of formulation). And that: “A wide range of mechanical devices designed for pulmonary delivery of therapeutic products can be used, including but not limited to nebulizers, metered dose inhalers, and powder inhalers, all of which are familiar to those skilled in the art. Some specific examples of commercially available devices are the Ultravent® nebulizer (Mallinckrodt Inc., St. Louis, Mo.); the Acorn® II nebulizer (Marquest Medical Products, Englewood, Colo.); the Ventolin® metered dose inhaler (Glaxo Inc., Research Triangle Park, N.C.); and the Spinhaler® powder inhaler (Fisons Corp., Bedford, Mass.). Nektar, Alkermes and Mannkind all have inhalable insulin powder preparations approved or in clinical trials where the technology could be applied to the formulations described herein.” ([0352]). 
	SALTZMAN teaches therapeutic agents including imatinib mesylate ([0359]), among others.
	SALTZMAN claims the polymer has hydroxyl or carboxylic acid end groups (claim 47), wherein the polymer is synthesized by a method comprising combining 15-pentadecanolide (PDL), diethanolamine, and a diester/diacids selected from either diethyl sebacate (DES) or sebacic acid (SBA) (claim 49) and has a molecular weight of less than about 25, 15 or 10 kDa (claims 53-55)(elected species of polymer: acid-ended poly(pentadecalactone-co-n-methyldiethanolamine-sebacate).
	Ciuclan et al. teaches treating pulmonary arterial hypertension using the platelet-derived growth factor receptor inhibitor species imatinib mesylate (see whole document). And particularly that: “Imatinib mesylate (QTI571) is an emerging therapy for pulmonary arterial hypertension (PAH) whose principal mechanism of action is via inhibition of tyrosine kinase (TK) associated with the receptor for platelet-derived growth factor (PDGF). PDGF receptor (PDGFR) signaling, vascular lesion association, and disease efficacy through inhibition with imatinib have been demonstrated preclinically in multiple models of PAH. However, attempts to reconcile the profound preclinical and clinical efficacy observed after imatinib treatment has led to further investigation of other potential mechanisms of action.” And further that: “Here we investigate interplay between PDGFR signaling and tryptophan hydroxylase 1 (TPH1) expression, discovering a novel mechanism of action for imatinib within a hypoxia/SU5416 preclinical model of experimental PAH. The established murine model displays many of the hallmarks of the human disease, providing a system to study the treatment and molecular mechanisms responsible for PAH. Downstream cellular and molecular analyses provide a mechanism for TPH1-dependent imatinib inhibition of perivascular fibrosis.” (p. 78, col. 2, box).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat pulmonary arterial hypertension using a polyplex including an siRNA for post-transcriptional gene silencing by RNAi targeted to platelet derived growth factor (PDGF), as suggested by PRAKASHCHANDRA, and to substitute the polyplex of SALTZMAN as including the instantly claimed polymer (i.e. a poly(amine-co-ester) produced using PDL, DES and MDEA having carboxylic or hydroxyl end groups and a molecular of less than 10 kDa) as the “polyplexes have improved efficacy or reduced toxicity in vivo compared to other polynucleotide delivery approaches” ([0035] & [0326]), as suggested by SALTZMAN, and Ciuclan et al. teaching imatinib mesylate, a small molecule drug that targets PDGF-beta (PDGF-receptor gene) was successful in a mouse model PAH treatment (“Treatment with imatinib reduced all measures of PAH pathology observed in hypoxia/SU5416 mice.”, abstract, lines 15-16), the iRNA therapy by pulmonary administration of polyplexes being suggested by both PRAKASHCHANDRA and SALTZMAN. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because SALTZMAN teaches production of polyplexes using the claimed polymers and suggest iRNA therapy using siRNA for silencing specific genes, and the PDGF-beta is clearly suggested as a target for PAH by both PRAKASHCHANDRA (i.e. “Izikki et al. has shown endothelial FGF2 and PDGF as promising targets for new treatments against PAH.”), and Ciuclan et al. teaching imatinib mesylate, a small molecule drug that targets PDGF-beta (PDGF-receptor gene) was successful in a mouse model PAH treatment. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,272,043 (hereafter ‘043) in view of PRAKASHCHANDRA (IN-201302056-I3; published June, 2014) and Ciuclan et al. (“Imatinib Attenuates Hypoxia-induced Pulmonary Arterial Hypertension Pathology via Reduction in 5-Hydroxytraptamine through Inhibition of Tryptophan Hydroxylase 1 Expression,” 2013; American Thoracic Society; American journal of respiratory and critical care medicine, Vol. 187, No. 1, pp. 78-89).
	Instant claim 1 is discussed above.
	‘043 claim 1 recites a polymer of Formula I (see claim) which encompasses acid-ended poly(pentadecalactone-co-n-methyldiethanolamine-co-sebacate) (i.e. m = 7 (claim 3); n = 13 (claim 2); and o = p = 2, R = methyl (claim 1)). ‘043 claim 9 limits the molecular weight to about 10,000 Daltons to about 50,000 Daltons which overlaps with instant claim 7. ‘043 claim 10 recites a particle comprising the polymer of claim 1 and one or more therapeutic, prophylactic, or diagnostic agents, claim 11 recites “a macromolecule”, claim 13 recites the macromolecule is a polynucleotide, and claim 29 recites the nucleic acid is siRNA and RNAi. ‘043 claim 23 recites the particle has a mean diameter of between about 150 nm and about 275 nm.
	The difference between the instantly rejected claims and the claims of ‘043 is that the claim of ‘043 do not expressly claim treating PAH using an siRNA for silencing PDGF-beta, however, PRAKASHCHANDRA teaches polyplexes for pulmonary administration (PEI) including an siRNA for treatment of PAH, as discussed above and incorporated herein by reference. And ‘043 claim 43-44 makes clear that the composition is less toxic, more efficient at transfecting polynucleotides as compared to the control (PEI). Additionally, et al. teaches treating pulmonary arterial hypertension using the platelet-derived growth factor receptor inhibitor species imatinib mesylate, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘043 because the claims include siRNA delivery nanoparticles where PRAKASHCHANDRA teaches such particles for treating PAH. The skilled artisan would have been motivated to modify the claims of ‘043 and produce the instantly rejected claim because there is a need for a new treatment for PAH as suggested by PRAKASHCHANDRA (§Background of Invention). Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the result would have been an improved treatment for PAH relative to the PEI polyplexes of PRAKASHCHANDRA.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (“Multifunctional Poly(amine-co-ester-co-orthoeseter) for Efficient and Safe Gene Delivery,” 2016; ACS; ACS Biomaterials Science & Engineering, Vol. 2, pp. 2080-2089) is cited as teaching gene delivery using oPACE particles including polymers of low molecular weight synthesized via lipase-catalyzed polymerization (see whole document) which is consistent the methods of SALTZMAN (see, [0161]); Kauffman et al. (“Tunability of Biodegradable Poly(amine-co-ester) Polymers for Customized Nucleic Acid Delivery and Other Biomedical Applications,” 2018; ACS; Biomacromolecules, Vol. 19, pp. 3861-3873) is cited as teaching optimization of poly(amine-co-esters) produced using PDL, MDEA, DES (see whole document, particularly Figures 1-2, Tables 1-3); and Izikki et al. (“Endothelial-derived FGF2 contributes to the progression of pulmonary hypertension in humans and rodents,” 2009; JCI; Journal of Clinical Investigation, Vol. 119, No. 3, pp. 512-523) is cited as teaching gene signaling in pulmonary hypertension (see whole document).
	Claims 1-3, 5 and 7-13 are pending and have been examined on the merits.
Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 112(b); claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 103; and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,272,043. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                     /TIGABU KASSA/                                                                             Primary Examiner, Art Unit 1619